DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 5 and 7-11, and species TCM1 in the reply filed on 12-22-21 is acknowledged.  The traversal is on the ground(s) that Vandenberghe discloses laundry lists of uses, host cells, transgenes and diseases, deficiencies, or conditions that the transgene can treat.  Vandenberghe fails to disclose the vector and its components for treating hearing loss and Usher syndrome.  The combination of Vandenberghe and Li fails to disclose the polynucleotide of the vector as presently claimed in claims 1 and 7.  The present claims are not disclosed in either Vandenberghe or Li, nor the special technical feature of a synthetic inner ear hair cell targeting AAV vector (Remarks, p. 5-60  This is not found persuasive because Vandenberghe discloses a nucleic acid encoding an AAV capsid polypeptide having a nucleic acid sequence of SEQ ID No. 2 (Anc80), a vector comprising said nucleic acid, a purified virus particle comprising the AAV capsid polypeptide and the purified virus particle further comprises a transgene (e.g. claims 6-7 and 9-10).  A transgene can be used to treat Usher syndrome (e.g. p. 20, lines 17-31).  Li discloses a reporter gene can be under the control of a promoter that is active in cells of the inner ear, including progenitor cells and differentiated cells.  The promoter is stably upregulated in the differentiated cells or progenitor cells to allow assessment of the partially or fully differentiated phenotype.  The promoter can be myoVIIa promoter or espin promoter (e.g. [0044]).  Since Vandenberghe discloses using ancestral virus to transduce inner ear cells and Li discloses using espin promoter for gene 
Further, Bance et al., 2011 (WO 2011/075838 A1) discloses a method of delivering a mutated tyrosine AAV vector to an inner ear via round window membrane, and methods of preventing or treating hearing loss and impaired balance in human subjects using the delivery method (e.g. Abstract).  The gene responsible for hereditary hearing loss is positioned in the mutated tyrosine AAV vector for expression in an inner ear organ so as to treat or prevent hearing loss (e.g. claim 44).  The gene includes TMC1 (e.g. claim 57).  Since Bance teaches using rAAV vector expressing TMC1 for treating hereditary hearing loss, it would be obvious for one of ordinary skill in the art to combine the teachings of Vandenberghe, Li and Bance to arrive at the instantly claimed synthetic inner ear hair cell targeting rAAV vector with reasonable expectation of success.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12-22-21.
Applicant’s amendment filed on 12-22-21 has been entered.  Claims 1 and 7-8 have been amended.  Claims 12-14 have been added.  Claims 1-14 are pending.
Since newly added claims 13-14 read on the synthetic inner ear hair cell targeting AAV vector, which is the subject matter of the non-elected group I, claims 13-14 will NOT be examined.
.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-5-19, 12-10-19, 9-25-20 and 12-31-21 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 8-5-19 only contains 28 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
The sequences listed on page 4 to page 10 of the specification do NOT have sequence identifier.

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
The sequence listed in Figure 16A-1 to 16A-2 do NOT have sequence identifier.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 depends from claim 1, which is a non-elected claim.  It is suggested to recite the limitation of claim 1 in claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein the vector encodes a capsid having at least about 85% sequence identity to Anc80” in lines 3-4 of claim 7 is vague and renders the claim indefinite.  It is unclear what the term “Anc80” means.  It is unclear as to the metes and bounds of what would be considered “Anc80”.  It is unclear whether “Anc80” is protein sequence or a nucleic acid sequence or some other meanings.  If “Anc80” is a protein sequence, it is unclear what would be the sequence of Anc80 protein.  When the sequence of “Anc80” is unknown, it is unclear how to 
The phrase “at least about 85% sequence identity” in lines 3-4 of claim 7 is vague and renders the claim indefinite.
MPEP2173.05(b)IIIA:
In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). 

It is unclear as to the metes and bounds of what would be considered “at least about”.  It is unclear what range is considered “at least about”.  It is unclear what range is considered “at least about 85% sequence identity”.  Claims 8-12 depend from claim 7 but fail to clarify the indefiniteness.
The terms “PCDH15”, “PTPRQ”, “TMHS” and “LHFPL5” in line 5 of claim 7 are vague and renders the claim indefinite.  The terms “PCDH15”, “PTPRQ”, “TMHS” and “LHFPL5” are abbreviations that can stand for various meanings.  It is unclear what meaning is intended in the claim for those terms.  Spelling out the terms “PCDH15”, “PTPRQ”, “TMHS” and “LHFPL5” would be remedial.  Claims 8-12 depend from claim 7 but fail to clarify the indefiniteness.
The term “TMC1” (elected species) in line 7 of claim 7 is vague and renders the claim indefinite.  The term “TMC1” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim for the term “TMC1”.  Spelling out the term 
The phrase “selected from the group consisting of TMC1, TMC2, harmonin-a, harmonin-b, or harmonin-c” (TMC1 is elected species) in lines 2-3 of claim 8 is vague and renders the claim indefinite.  It is unclear whether “harmonin-c” is intended to be included in the group or not.  Changing the phrase “selected from the group consisting of TMC1, TMC2, harmonin-a, harmonin-b, or harmonin-c” to “selected from the group consisting of TMC1, TMC2, harmonin-a, harmonin-b, and harmonin-c” would be remedial.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating Usher syndrome in a subject by injecting the claimed Anc80 vectors carrying the coding sequence for mouse TMC1 under the control of CMV promoter with micropipette through the bulla and overlying fascia, and the RWM (round window membrane) to the subject’s ear and repairing the hearing loss of the subject, does not reasonably provide enablement for treating Usher Syndromes in a subject .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.

Claims 7-12 are directed to a method of treating Usher Syndrome in a subject by contacting a cell of the subject with the synthetic inner ear hair cell targeting AAV vector encoding a capsid having at least 85% sequence identity to Anc80, comprising a promoter selected from the group consisting of Espin promoter, a PCDH15 promoter, a PTPRQ promoter and a TMHS (LHFPL5) promoter, and comprises a polynucleotide from TMC1 (elected species) under the control of the promoter.  Claim 8 specifies the polynucleotide encodes for a polypeptide selected from the group consisting of TMC1 (elected species), TMC2, harnomin-a, harmonin-b, or harmonin-c.  Claim 9 specifies the administering reverses the hearing loss.  Claim 10 specifies the hearing loss is partial hearing loss or complete deafness.  Claim 11 specifies the recovery of auditory function is associated with preservation of hair bundle morphology and/or restoration of mechnotransduction.  Claim 12 specifies the polynucleotide encodes for a TMC1 polypeptide.

Nature of the invention: 
A method of treating Usher Syndrome in a subject by contacting a cell of the subject with the synthetic inner ear hair cell targeting AAV vector encoding a capsid having at least 85% sequence identity to Anc80, comprising a promoter selected from the group consisting of Espin promoter, a PCDH15 promoter, a PTPRQ promoter and a TMHS (LHFPL5) promoter, and comprises a polynucleotide from TMC1 (elected species) under the control of the promoter. 

The state of the prior art: 
The state of the art of delivering an AAV vector comprising a gene encoding TMC1 protein to a subject via various administration routes so as to treat Usher syndrome in the subject was unpredictable before the effective filing date of the claimed invention. 

The breadth of the claims: 
The claims encompass administering an AAV vector encoding TMC1 protein to a subject via various administration routes so as to treat Usher syndrome in the subject, wherein the various administration routes include direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses preparation of Anc80 vectors carrying the coding sequence for mouse TMC1 under the control of CMV promoter.  A triple flag-tag (FLAG) sequence was fused to the C-terminus of the TMC coding sequence to enable visualization of the expressed protein.  Anc80-CMV-TMC vector is prepared (page 62, 1st full paragraph).  Wild-type control mice and mice carrying TMC1 mutant alleles (TMC1 / or TMC1 -/-) were used as mouse model (page 62, 2nd full paragraph).  A post-auricular incision was made to expose the transparent otic bulla, a micropipette was advanced by micromanipulator through the bulla and nd and 3rd paragraphs).  TMC1 delivered by an Anc80 viral vector restores sensory transduction in TMC1-deficient hair cells in vivo (Fig. 23, page 66, 2nd to last paragraph).  TMC1 delivered using an Anc80 viral vector rescues outer hair cell function in TMC1 -/- mice, particularly at lower frequencies (e.g. about 5 to about 16 kHz) (Fig. 25, page 67, 2nd paragraph).
The specification fails to provide adequate guidance and evidence for how to treat Usher Syndromes in a subject by administering an AAV vector encoding TMC1 protein to the subject via various administration routes and the various administration routes include direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  

The unpredictable nature of the art:
The state of the prior art of gene transfer or gene therapy was not well developed and was highly unpredictable at the time of the invention.  While progress has been made in recent years for gene transfer in vivo, vector targeting to desired tissues in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art.  There are many factors that contribute to the unpredictability of gene transfer or gene therapy in vivo.
Kotterman et al., 2014 (Nature Reviews, Vol. 15, p. 445-451) reports that AAV still has significant challenges regarding successful use in treatment regimens (pg. 450 col. 2). Specifically Kotterman points out “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other 
Shim et al., 2017 (Current Gene Therapy, Vol. 17, No. 5, p. 1-18) reports that in all gene therapy applications, delivery issues are essential, and nucleic acids are highly polar macromolecules and cannot diffuse through cell membranes.  For the delivery of nucleic acids into target cells, viral and nonviral methods have been used.  Despite success, viral vectors still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems (e.g. p. 1, right column, 2nd paragraph).  “Although nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of “delivery”, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release… Behavior in the th full paragraph).  Thus, viral vector delivery of nucleic acid still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems.  Nonviral delivery of nucleic acid still face the hurdle of passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release.
Lenzi et al., 2014 (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee.  Washington (DC): National Academies Press (US), pages 1-16) discuss scientific hurdles of gene transfer in vivo.  Some scientific hurdles, such as the absence of efficient delivery systems, difficulty with sustained expression, insertional mutagenesis and host immune reactions, remain formidable challenges to the field of gene transfer.  Many of the hurdles have to do with providing efficient gene delivery.  For examples, the vector uptake and distribution must be tightly controlled so that expression of the vector-encoded gene remains within the therapeutic range-if the expression is too low, the functional protein product may not be produced at a high enough concentration to effectively restore the intended biochemical pathway.  Transcription of the new genetic material must remain stable so that the transgene is expressed as long as necessary to treat the disease.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  The ideal vector would be cell-type specific, but the design of either non-viral or viral vectors that successfully target a specific cellular receptor has been elusive despite a great deal of effort.  To date, re-engineered viral vectors are often too large, too unstable, or otherwise unable to reach the nucleus of some cell 
Further, Durymanov et al., 2018 (Frontiers in Pharmacology, Vol. 9, Article 971, p. 1-15) reports that “multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics.  Besides extracellular barriers including sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and their poor extravasation and tissue penetration in tumors, overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Whereas for RNA delivery the endosomal barrier holds a key importance, transfer of DNA cargo additionally requires translocation into the nucleus.  Better understanding of crossing membrane barrier by nucleic acid nanoformulations is essential to the improvement of current non-viral carriers” (e.g. Abstract).  Cancer gene therapy remains a significant challenge due to numerous barriers limiting delivery of gene cargo, and nanoparticles for nucleic acid delivery have to reach specific intracellular compartment, i.e. cytosol for siRNA and mRNA, and nucleus for DNA.  The importance of overcoming these generally conserved intracellular barriers is increasing for additional genetic manipulation technologies, such as CRISPR?Cas9 system. (e.g. p. 1, 2nd paragraph).  “Despite progress in studying mechanisms of cell transfection by non-viral vectors and elucidation of the impact of intracellular barriers on transfection efficacy, some important th paragraph).
It appears that for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, and there is immune response against adenovirus vector, AAV vector.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics, extracellular barriers include sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Administration routes also play an important role to determine whether sufficient vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo.  The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect in vivo.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.
st paragraph).  There are three types of Usher syndeome, Usher syndrome type I are born with severe to profound hearing loss and vision loss caused by retinitis pigmentosa in childhood.  Vestibular abnormalities can caused children to have trouble with balance (e.g. p. 1, 2nd and 3rd paragraphs).  Usher syndrome type II is characterized by hearing loss from birth and progressive vision loss that begins in adolescence or adulthood.  The hearing loss ranges from mild to severe and mainly affects the ability to hear high-frequency sounds.  Type II is not associated with vestibular abnormalities that cause difficulties with balance.  Usher syndrome type III has hearing loss and vision loss beginning somewhat later in life, and type III is usually associated with normal hearing at birth and hearing loss begins during late childhood or adolescence.  Some people with usher syndrome type III develop vestibular abnormalities that causes problems with balance (e.g. p. 2, 1st and 2nd paragraphs).  
The specification discloses TMC1 delivered by an Anc80 viral vector restores sensory transduction in TMC1-deficient hair cells in vivo (Fig. 23, page 66, 2nd to last paragraph).  TMC1 delivered using an Anc80 viral vector rescues outer hair cell function in TMC1 -/- mice, particularly at lower frequencies (e.g. about 5 to about 16 kHz) (Fig. 25, page 67, 2nd paragraph).  The specification only provide enabling disclosure for treating Usher syndrome in a subject by injecting the claimed Anc80 vectors carrying the coding sequence for mouse TMC1 under the control of CMV promoter with micropipette through the bulla and overlying fascia, and the 

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare an AAV vector encoding TMC1 protein under the control of the claimed promoters, to administer the AAV vector to a subject via various administration routes, trial and error experimentation to determine the presence of the AAV vector in the target cell population in vivo, trial and error experimentation to determine expression of the desired TMC1 protein in the target cell populations in the subject, trial and error experimentation to characterize the pathological symptoms of the Usher syndrome in the treated subject, and trial and error experimentation to determine which administration route would be able to ameliorate the pathological symptoms of Usher syndrome in the treated subject.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al., 2015 (WO 2015/054653 A2, IDS) in view of Li et al., 2005 (US 20050287127 A1, IDS) and Bance et al., 2011 (WO 2011/075838 A1).
Claim 5 is directed to a method of treating Usher syndrome in a subject by contacting a cell of the subject with the synthetic inner ear hair cell targeting adeno-associated virus (AAV) vector of claim 1.

Vandenberghe teaches predicted ancestral AAV sequences and AAV virus particles containing such ancestral AAV sequences (e.g. summary, lines 17-23, p. 1).  Table 1 shows ancestral adeno-associated virus (AAV) scaffold sequences.  The sequence of Anc80 has SEQ ID No. 1 as its polypeptide sequence and SEQ ID NO. 2 as its nucleic acid sequence (Table 1, p. 13, lines 9-12).  A nucleic acid encoding an AAV capsid polypeptide having a nucleic acid sequence of SEQ ID No. 2, a vector comprising said nucleic acid, a purified virus particle comprising the AAV capsid polypeptide and the purified virus particle further comprises a transgene (e.g. claims 6-7 and 9-10).  A host cell can be transduced with an ancestral virus or portion thereof in vitro or in vivo, and the host cells can be inner ear cells (e.g. p. 19, line 30 to p. 20, line 6). 
Vandenberghe does not specifically teach the use of Espin promoter in the AAV vector or the use of TMC1 gene in the AAV vector.  
Li teaches a reporter gene can be under the control of a promoter that is active in cells of the inner ear, including progenitor cells and differentiated cells.  The promoter is stably upregulated in the differentiated cells or progenitor cells to allow assessment of the partially or 
Bance teaches a method of delivering a mutated tyrosine AAV vector to an inner ear via round window membrane, and methods of preventing or treating hearing loss and impaired balance in human subjects using the delivery method (e.g. Abstract).  The gene responsible for hereditary hearing loss is positioned in the mutated tyrosine AAV vector for expression in an inner ear organ so as to treat or prevent hearing loss (e.g. claim 44).  The gene includes TMC1 (e.g. claim 57).  
It would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to use the Espin promoter in the AAV vector because Vandenberghe teaches using ancestral AAV virus to transduce inner ear cells and Li discloses using espin promoter for gene expression in the cell of inner ear.  It would be obvious for one of ordinary skill in the art to use the espin promoter taught by Li in the ancestral AAV virus taught by Vandenberghe in order to provide gene expression in the cells of inner ear with reasonable expectation of success.  
It would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to use TMC1 gene in the AAV vector because Vandenberghe teaches using ancestral AAV virus to transduce inner ear cells and Bance teaches using rAAV vector expressing TMC1 for treating hereditary hearing loss.  Both Vandenberghe and Bance teach using AAV vector to transduce inner ear cells and since Bance teaches using rAAV vector expressing TMC1 for treating hereditary hearing loss, it would be obvious for one of ordinary skill in the art to prepare the AAV vector taught by Vandenberghe to encode TMC1 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use ancestral AAV virus to transduce inner ear cells as taught by Vandenberghe or to deliver a mutated tyrosine AAV vector to an inner ear via round window membrane so as to treat hearing loss and impaired balance in human subjects as taught by Bance with reasonable expectation of success.
It is noted that the claims read on treating Usher syndrome in a subject by contacting a cell of a subject with the claimed synthetic inner ear hair cell targeting AAV vector but fail to recite the pathological symptoms of Usher syndrome are reduced or ameliorated.  Thus, whether the claimed method can ameliorate or repair the hearing loss is irrelevant in terms of the art rejection.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632